Citation Nr: 1409304	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-21 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for lumbosacral strain, to include as secondary to service connected right leg fracture or left ankle fracture. 

2.  Entitlement to service connection for lumbosacral strain, to include as secondary to service connected right leg fracture or left ankle fracture ("back disability").  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1979 to August 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified before the undersigned Veterans Law Judge at a December 2011 hearing conducted in New York, New York.  A transcript of the hearing is of record.  

The issue of a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed May 1996 rating decision denied service connection for a back disability as secondary to his service connected left ankle fracture and right leg fracture.  

2.  Evidence since the May 1996 rating is new, addresses the grounds of the prior final denial, and raises a reasonable possibility of substantiating the claim of service connection for a back disability.  




CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a back disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a back disability as secondary to a left ankle fracture or a right leg fracture was most recently denied by a May 1996 rating decision because the medical evidence of record determined that the Veteran's back disability was acute and transitory.  The Veteran was provided notice of the adverse decision and of his procedural and appellate rights in a July 1996 letter.  He did not submit a notice of disagreement or new and material evidence within one year.  The May 1996 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R.          § 3.156(a).

The evidence received since the May 1996 rating decision includes VA medical records beginning in 2000 and continuing to the present showing that the Veteran is constantly presenting with chronic back pain.  The Board finds that the medical records submitted since the May 1996 rating decision are new to the file, addresses the grounds of the prior final denial and raises a reasonable possibility of substantiating the claim of service connection for a back disability, to include as secondary to service connected right leg fracture or left ankle fracture.  Consequently, reopening the Veteran's claim of entitlement to service connection for a back disability is warranted.  38 C.F.R. § 3.156.


ORDER

The claim of service connection for a back disability as secondary to service connected right leg fracture or left ankle fracture is reopened; the appeal is granted to this extent only.  


REMAND

The Veteran asserts service connection for a back disability, to include as secondary to a service connected right leg fracture or left ankle fracture.  The Board has reopened the Veteran's claim.  However, additional development is required prior to a decision on the merits.  The Veteran was involved in an in-service motor vehicle accident in September 1981.  He presented to the hospital with a right leg fracture and a left ankle fracture.  The Veteran was hospitalized for months and given 10 days convalescent leave.  

In service, the Veteran complained of back pain prior to the accident.  Service treatment records show that the Veteran presented with back pain in May 1981.  The Veteran filed a service connection claim for his back disability in 1983 claiming that he injured his back while working in 1981 and that the accident aggravated the condition.  The Veteran was afforded an examination in May 1996 and was diagnosed with chronic back strain.  The examiner at the time reported that there was a possibility that low back pain is due to bilateral lower extremity factors.  However, the examiner went on to opine that the Veteran's back disability is not a direct result of right leg fracture or left ankle fracture.  Since 1996, the Veteran has submitted extensive medical records showing that he continues to suffer from lower back pain and degenerative changes of the spine that he believes are due to the worsening condition of his right leg fracture and left ankle fracture.  Further, evidence shows that the Veteran's complaints regarding his back have increased as his service connected disabilities have worsened.  Given the conflicting opinions of the examiner in 1996 and the evidence provided showing that the Veteran has suffered from various back problems in service and has since been diagnosed with chronic back pain and degenerative spine deformities since service, the Boards finds that there is sufficient evidence to remand the Veteran's claim.  The Board finds that a medical examination and opinion is warranted to determine whether the Veteran's back disability is etiologically related to his active service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any records available from the U.S. Army Hospital in Heidelberg Germany from September 1982 through January 1983 related to the Veteran's post accident treatment.  Efforts to obtain these records must be associate the claims file and request for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  

2.  Only after obtaining the above records or determining they are not available, then schedule the Veteran for a VA orthopedic examination for the purpose of ascertaining the nature and etiology of any current back disorder.  The claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any testing deemed necessary, including X-rays, should be performed.  All pertinent pathology should be noted in the examination report.  The examiner is requested to address the following:

a.  Provide a current diagnosis of the Veteran's current back disability.  

b.  Provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such back disability is etiologically related (incurred in, caused or aggravated by) the Veteran's active service, to include the motor vehicle accident.

c.  If the answer to b is no, then, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such back disability is either proximately due to (caused by) or aggravated (chronically worsened) by the Veteran's service connected residuals of right leg fracture (including shortening of the right leg) or his service connected residuals of left ankle fracture. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


